DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9-13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagwell, SR. (U.S. PG Pub No.: 2016/0341464 A1), hereinafter referred to as Bagwell, SR. ‘464.

Regarding claim 1, Bagwell, SR. ‘464 discloses an article (302) for cooling a liquid contained within a container (130), wherein the article comprises:(a) a top end (304) and a bottom end (328) {as shown in Figs. 18-19: ¶¶ [0034-0035]}; (b) an exterior wall (324) extending from the top end to the bottom end {as shown in Fig. 19: ¶¶ [0034-0035]}; (c) an interior wall (326) extending from the top end to the bottom end and defining an interior cavity 0C to greater than about 20 0C, wherein the composition is contained within the interior cavity, wherein the exterior wall and the interior wall consist essentially of one or more non-toxic materials (plastic material), and wherein the article has a surface area to volume ratio of from about 5.0 to about 25, based on the exterior wall's surface area and the interior cavity's volume {as shown in Figs. 18-19: ¶¶ [0005-0015], 0029-0030], [0034] and [0038]}.  

Regarding claim 2, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the article has a surface area to volume ratio of from about 10 to about 20 {as shown in Figs. 18-19}.  

Regarding claim 6, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the composition has one or more of water, silica gel and hydroxyethyl cellulose {see ¶¶ [0029-0030] and [0034]}.  

Regarding claim 9, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the interior cavity is partially filled with the composition {as shown in Fig. 19: ¶ [0034]}. 

Regarding claim 10, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the article has a widest diameter of from about 2.5 inches to about 4.2 inches and wherein the article has a length of from about 5.5 inches to about 12.5 inches {as shown in Fig. 18}.  
 
Regarding claim 11, Bagwell, SR. ‘464 discloses the article of claim 10, wherein the article has a widest diameter of from about 3.0 inches to about 4.0 inches {as shown in Fig. 18}.  

Regarding claim 12, Bagwell, SR. ‘464 discloses the article of claim 10, wherein the article has a length of from about 5.5 inches to about 8.0 inches {as shown in Fig. 18}. 
 
Regarding claim 13, Bagwell, SR. ‘464 discloses the article of claim 10, wherein the article has a length of from about 9.0 inches to about 12.5 inches {as shown in Fig. 18}.
Regarding claim 15, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the container is a beverage container {see ¶ [0029]}.  

Regarding claim 19, Bagwell, SR. ‘464 discloses an article (302) for cooling a liquid contained within a container (130), wherein the article comprises:(a) a top end (304) and a bottom end (328) {as shown in Figs. 18-19: ¶¶ [0034-0035]}; (b) an exterior wall (324) extending from the top end to the bottom end {as shown in Fig. 19: ¶¶ [0034-0035]}; (c) an interior wall (326) extending from the top end to the bottom end and defining an interior cavity {as shown in Fig. 19: ¶¶ [0034-0035]}; and (d) a composition (325) that undergoes a phase transition upon application of an external force, wherein the composition is contained within the interior cavity, wherein the exterior wall and the interior wall consist essentially of one or more non-toxic materials (plastic material), and wherein the article has a surface area to volume ratio of from about 5.0 to about 25, based on the exterior wall's surface area and the interior cavity's volume {as shown in Figs. 18-19: ¶¶ [0005-0015], 0029-0030], [0034] and [0038]}. 

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell, SR. ‘464.

Regarding claim 3, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the exterior wall has a thickness (ET) of from about 0.10 millimeters to about 2.0 millimeters {as shown in annotated Fig. 19}. 
However, Bagwell, SR. ‘464 fails to explicitly disclose the limitation of the thickness of from about 0.10 millimeters to about 2.0 millimeters. Applicant is reminded that, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).

Regarding claim 4, Bagwell, SR. ‘464 discloses the article of claim 1, except the limitation of wherein the exterior wall has a thermal conductivity of from about 1.5 W*m-elk-l to about 3.0 W*m- K-l at a temperature of from about 0 0C to about 20 0C.  Applicant is reminded that, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Regarding claim 5, Bagwell, SR. ‘464 discloses the article of claim 1, except the limitation of wherein the non-toxic material is selected from polyethylene terephthalate, .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell, SR. ‘464, in view of HEWITT et al.(U.S. PG Pub No.: 2015/0328600 A1), hereinafter referred to as HEWITT et al. ‘600.

Regarding claim 7, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the composition consists essentially of water {see ¶¶ [0029-0030] and [0034]}.
However, Bagwell, SR. ‘464 fail to disclose the limitation of wherein the composition consists essentially of water and silica gel. 
 HEWITT et al. ‘600 teach: the concept of wherein the composition consists essentially of water and silica gel {see ¶ [0023]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bagwell, SR. ‘464  composition by the composition of HEWITT et al. ‘600  so as to include the use of the composition consists essentially of water and silica gel, in order to provide non-toxic materials that will not liquefy, and therefore will not spill easily or cause contamination if the container breaks {HEWITT et al. ‘600 - ¶ [0023]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bagwell, SR. ‘464 in view of HEWITT et al. ‘600 to obtain the invention as specified in claim 1.
Regarding claim 8, Bagwell, SR. ‘464 discloses the article of claim 1, wherein the composition consists essentially of water and hydroxyethyl cellulose {see ¶¶ [0029-0030] and [0034]}.
However, Bagwell, SR. ‘464 fail to disclose the limitation of wherein the composition consists essentially of water and hydroxyethyl cellulose. 
 HEWITT et al. ‘600 teach: the concept of wherein the composition consists essentially of water and hydroxyethyl cellulose {see ¶ [0023]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bagwell, SR. ‘464  composition by the composition of HEWITT et al. ‘600  so as to include the use of the composition consists essentially of water and hydroxyethyl cellulose, in order to provide non-toxic materials that will not liquefy, and therefore will not spill easily or cause contamination if the container breaks {HEWITT et al. ‘600 - ¶ [0023]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bagwell, SR. ‘464 in view of HEWITT et al. ‘600 to obtain the invention as specified in claim 1.

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell, SR. ‘464, in view of Willis (U.S. Patent No.: 3,803,867), hereinafter referred to as Willis ‘867.

Regarding claim 14, Bagwell, SR. ‘464 discloses the article of claim 1, except the limitation of wherein the article has a coil shape. 
 Willis ‘867 teaches: the concept of wherein the article has a coil shape (11) {as shown in Fig. 1: Col 2, lines 49-53}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bagwell, SR. ‘464 article by the article of Willis ‘867 so 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bagwell, SR. ‘464 in view of Willis ‘867 to obtain the invention as specified in claim 14.

Regarding claim 17, Bagwell, SR. ‘464 discloses an article (302) for cooling a liquid contained within a container (130), wherein the article comprises: (a) a top end (304) and a bottom end (328) {as shown in Figs. 18-19: ¶¶ [0034-0035]}: (b) an exterior wall (324) extending from the top end to the bottom end {as shown in Fig. 19: ¶¶ [0034-0035]}; 25Attorney Docket No. 37834.0001U2 (c) an interior wall (326) extending from the top end to the bottom end and defining an interior cavity {as shown in Fig. 19: ¶¶ [0034-0035]}; and (d) a composition (325) that undergoes a phase transition when the temperature is raised from less than about 0 0C to greater than about 20 0C, wherein the composition is contained within the interior cavity, wherein the exterior wall and the interior wall consist essentially of one or more non-toxic materials (plastic material) {as shown in Figs. 18-19: ¶¶ [0005-0015], 0029-0030], [0034] and [0038]}. 
However, Bagwell, SR. ‘464 fails to disclose the limitation of the article having a coil shape.
Willis ‘867 teaches: the concept of wherein the article has a coil shape (11) {as shown in Fig. 1: Col 2, lines 49-53}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bagwell, SR. ‘464 article by the article of Willis ‘867 so as to include the use of a coil shape, in order to facilitate increase cooling effect due to increase thermal transfer surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bagwell, SR. ‘464 in view of Willis ‘867 to obtain the invention as specified in claim 17.

Regarding claim 18, the combination of Bagwell, SR. ‘464 and Willis ‘867 disclose and teach the article of claim 17, wherein the article has a widest diameter of from about 2.5 inches . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwell, SR. ‘464, in view of McCoy (U.S. Patent No.: 5,456,090), hereinafter referred to as McCoy ‘090.

Regarding claim 16, Bagwell, SR. ‘464 discloses the article of claim 15, except the limitation of wherein the beverage container is an infant bottle. 
McCoy ‘090 teaches: the concept of the beverage container is an infant bottle (400) {as shown in Fig. 4a: Col 2, lines 39-41}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Bagwell, SR. ‘464 beverage container by the beverage container of McCoy ‘090 so as to include the use of an beverage container, in order to facilitate keeping infant bottle cold {McCoy ‘090 – Col 1, lines 27-31}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bagwell, SR. ‘464 in view of McCoy ‘090 to obtain the invention as specified in claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bagwell, SR. ‘464, in view of Sabin et al. (U.S. PG Pub No.: 2001/0037872 A1), hereinafter referred to as Sabin et al. ‘872.

Regarding claim 20, Bagwell, SR. ‘464 discloses the composition of claim 19, except the limitation of wherein the composition consists essentially of water and ammonium nitrate.
Sabin et al. ‘872 teach: the concept of the composition consists essentially of water and ammonium nitrate {see ¶ [0039]}.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Bagwell, SR. ‘464 in view of Sabin et al. ‘872 to obtain the invention as specified in claim 20.


    PNG
    media_image1.png
    1035
    932
    media_image1.png
    Greyscale






Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,472,274 to Baillie.
U.S. 2004/0123620 to Poter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763